Citation Nr: 1008862	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disorder (now claimed 
as secondary to service-connected adenocarcinoma of the 
prostate and erectile dysfunction); and if so, whether 
service connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

By way of background, the Veteran sought service connection 
in July 2004 for a psychiatric condition (claimed as 
anxiousness), and the RO denied service connection in a March 
2005 decision.  In August 2006, the Veteran filed a claim for 
depression secondary to his service-connected adenocarcinoma 
of the prostate and erectile dysfunction, which the RO 
treated as a new claim and subsequently denied service 
connection for a depressive disorder, as reflected by the 
July 2007 rating decision on appeal.  However, the Veteran is 
essentially asserting the same claim for which he was denied 
service connection in 2004, albeit under a different name and 
theory of entitlement.  Therefore, the Board construes this 
claim as a claim to reopen and has accordingly rephrased the 
issue on appeal.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
adenocarcinoma of the prostate and erectile dysfunction, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 decision, the RO in San Juan, Puerto Rico 
denied service connection for a psychiatric disorder.  
Following receipt of notification of that determination, the 
Veteran did not initiate a timely appeal of the denial, and 
the decision became final.

2.  The evidence received since the RO's March 2005 denial of 
service connection for a psychiatric disorder, now includes 
findings of a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's March 2005 decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's March 2005 
determination is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

As to the new and material aspect of the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

Analysis - New and Material Evidence

Evidence of record at the time of the March 2005 decision 
included no in-service or post-service treatment or findings 
of a psychiatric disorder.  Consequently, the RO denied 
service connection for a "neuropsychiatric condition claimed 
as anxiousness."  The Veteran did not appeal this decision 
to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In August 2006, the Veteran again raised the issue of a 
psychiatric condition.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the March 2005 RO decision, there was no 
evidence of a psychiatric condition.  Additional evidence 
received since that earlier decision now includes such 
evidence.  Specifically, an October 2006 private treatment 
report reflects diagnoses of cyclothymic disorder and 
posttraumatic stress disorder (PTSD).  Additionally, VA 
treatment records reflect a 2007 diagnosis of major 
depressive disorder.

This medical evidence is clearly probative because, for the 
first time, competent evidence of a current, chronic 
psychiatric disorder has been presented.  Thus, the Board 
finds that the additional evidence received since the last 
prior final denial of service connection for a psychiatric 
disorder raises a reasonable possibility of substantiating 
the claim for service connection.  This additional evidence 
is, therefore, new and material, as contemplated by the 
pertinent law and regulations, and serves as a basis to 
reopen the Veteran's claim of service connection for a 
psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

ORDER

The petition to reopen the claim of service connection for a 
psychiatric disorder, claimed as secondary to service-
connected adenocarcinoma of the prostate and erectile 
dysfunction, is granted, subject to further development of 
the claim on remand.

REMAND

The Veteran asserts that his currently-shown psychiatric 
disorder is attributable to his service-connected 
adenocarcinoma of the prostate and erectile dysfunction.

Initially, the Board notes that the service treatment records 
are silent for complaints or findings of a psychiatric 
condition, and the Veteran has not asserted that his current 
psychiatric disorder developed during his active military 
service.  

The report of a March 2007 VA mental disorders examination 
reflects a diagnosis of depressive disorder, and the 
examiner's opinion that the Veteran's psychiatric condition 
was not caused by or related to his service, or to his 
service-connected prostate cancer or erectile dysfunction.  
In support of the latter determination, the examiner noted 
evidence of psychiatric treatment in 2001, prior to the 
diagnosis of his prostate condition and erectile dysfunction.  
(In this regard, the Board notes that the record shows that 
the Veteran has reported psychiatric treatment dating back as 
far as 1985, although the RO was unable to obtain records 
from the one private physician identified by the Veteran as 
providing relevant treatment.)  

Importantly, however, it is unclear whether, in reaching the 
foregoing determination, the examiner considered the issue of 
whether the Veteran's psychiatric condition is aggravated by 
his service-connected prostate cancer or erectile 
dysfunction.  In view of the Veteran's statements that his 
psychiatric condition has become "severe" (see August 2006 
claim) and is "getting worse" (see November 2007 Notice of 
Disagreement), because of his service-connected prostate 
cancer and erectile dysfunction, and VA treatment reports 
reflecting that the Veteran's erectile dysfunction made him 
"very sad and unable to cope" (see September 2006 VA 
treatment report) this should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the March 2007 VA examiner.  If that 
examiner is not available, the claims 
file should be referred to another 
appropriate individual.  The examiner 
should review the record in its 
entirety, and should opine as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that the Veteran's current 
psychiatric disorder is aggravated by 
his service-connected prostate cancer 
or erectile dysfunction.  (In this 
regard, to be aggravated is to undergo 
an increase in severity that is 
proximately due to or the result of 
prostate cancer or erectile 
dysfunction.)  Any opinion expressed 
should be supported by a complete 
rationale.  If it is necessary to re-
examine the Veteran, that should be 
arranged.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


